            Case 2:18-cv-00615-PLD Document 91 Filed 09/04/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

STEWART ABRAMSON and JAMES                   )
EVERETT SHELTON, individually and            )
on behalf of a class of all persons and      )
entities similarly situated,                 )
                                             )
                     Plaintiffs,             )
                                             )         Civil Action No. 18-615
       v.                                    )
                                             )
AGENTRA, LLC, ANGELIC                        )
MARKETING GROUP L.L.C. and                   )
MATTHEW JONES,                               )
                                             )
                     Defendants.             )
                                           ORDER

       Plaintiffs' Motion to Compel Angelic Marketing Group L.L.C. and Matthew Jones to Provide
Discovery Responses (ECF No. 79) is GRANTED. It is hereby ORDERED that no later than
September 13, 2019, Defendant Angelic Marketing Group L.L.C. shall serve full and complete
responses and produce all responsive documents to Plaintiffs' First Set of Discovery to Angelic
Marketing Group L.L.C .. It is further ORDERED that no later than September 13, 2019; Defendant
Matthew Jones shall serve full and complete responses and produce all responsive documents to
Plaintiffs' First Set of Discovery to Matthew Jones.
                                                    SO ORDERED this 4th day of September, 2019.




                                                       United States Magistrate Jud

Service by regular U.S. mail and electronic mail upon:

       Angelic Marketing Group, L.L.C.
       Matthew Jones, Owner
       200 S Virginia Street 8th Floor, No. 80393
       Reno, Nevada 89501                      ,
       Matt@angelicmarketinggroup.com
  Case 2:18-cv-00615-PLD Document 91 Filed 09/04/19 Page 2 of 2



Matthew Jones
6457 Meadow Valley Lane
Reno, Nevada 89519
MajJ(i~angcl icmarketinp!.roup. com
